


Exhibit 10.07


The E. W. Scripps Company
Executive Annual Incentive Plan
(Approved by the Board of Directors 2/24/00 and approved by shareholders on
5/18/00.
Approved by the Board of Directors 2/10/05 and approved by shareholders on
4/14/05.
Approved by the Board of Directors 5/8/08 and approved by shareholders on
6/13/08.
Approved by the Board of Directors on 2/20/13 and by the Shareholders on
5/1/13.)



--------------------------------------------------------------------------------

1.Purpose of the Plan


The E. W. Scripps Company Executive Bonus Plan is hereby amended and restated in
its entirety, as set forth below, and renamed The E. W. Scripps Company
Executive Annual Incentive Plan (the “Plan”). The purpose of the Plan is to
promote the interests of The E. W. Scripps Company (the “Company”) and its
shareholders by providing incentive compensation for certain designated key
executives and employees of the Company and its subsidiaries.


2. Definitions


As used in this Plan, the following capitalized terms have the respective
meanings set forth in this section:
(a)    Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.


(b)
Affiliate: Means any Person controlling or under common control with the Company
or any Person of which the Company directly or indirectly has Beneficial
Ownership of securities having a majority of the voting power.


(c)    Award: A periodic cash incentive award granted pursuant to the Plan.

(d)    Beneficial Owner: As such term is defined in Rule 13d-3 under the Act (or
any successor rule thereto).

(e)     Board: The Board of Directors of the Company.

(f)     Change in Control shall occur with respect to all participants in the
Plan when:


(i) any Person becomes a "Beneficial Owner" of a majority of the outstanding
Common Voting Shares, $.01 par value, of the Company (or shares of capital stock
of the Company with comparable or unlimited voting rights), excluding, however,
The Edward W. Scripps Trust (the "Trust") and the trustees thereof, and any
person that is or becomes a party to the Scripps Family Agreement, dated October
15, 1992, as amended currently and as it may be amended from time to time in the
future (the "Family Agreement");


(ii) the majority of the Board of Directors of the Company (the "Board")
consists of individuals other than Incumbent Directors; or


(iii) assets of the Company accounting for 90% or more of the Company's revenues
(hereinafter referred to as "substantially all of the Company's assets") are
disposed of pursuant to a merger, consolidation, sale, or plan of liquidation
and dissolution (unless the Trust or the parties to the Family Agreement have
Beneficial Ownership of, directly or indirectly, a controlling interest (defined
as owning a majority of the voting power) in the entity surviving such merger or
consolidation or acquiring such assets upon such sale or in connection with such
plan of liquidation and dissolution);


(g) Change in Control shall occur with respect to a particular participant in
the Plan employed by a particular subsidiary or division of a subsidiary when:


(i) any Person, other than the Company or an Affiliate, acquires Beneficial
Ownership of securities of the particular subsidiary of the Company employing
the participant having at least fifty percent (50%) of the voting power of such
subsidiary's then outstanding securities; or


(ii) the particular subsidiary sells to any Person other than the Company or an
Affiliate all or substantially all of the assets of the particular division
thereof to which the participant is assigned.










--------------------------------------------------------------------------------




(h)
Code: The internal Revenue Code of 1986, as amended, or any successor thereto.

(i)
Committee: The Incentive Plan Committee of the Board, or any successor thereto,
or any other committee designated by the Board to assume the obligations of the
Committee hereunder.

(j)
Company: The E. W. Scripps Company, an Ohio corporation.

(k)
Covered Employee: An employee who is, or who is anticipated to become, a covered
employee, as such

term is defined in Section 162(m) of the Code (or any successor section
thereto).

(l)     Effective Date: The date on which the Plan took effect, which was
January 1, 2000.


(m) "Incumbent Director" means a member of the Board on the Effective Date,
provided that any person becoming a director subsequent to the Effective Date,
whose election or nomination for election was supported by a majority of the
directors who then comprised the Incumbent Directors shall be considered to be
an Incumbent Director.


(n)     Participant: A Covered Employee of the Company or any of its
Subsidiaries who is selected by the
Committee to participate in the Plan pursuant to Section 4 of the Plan.


(o)
Performance Period: The calendar year or any other period that the Committee, in
its sole discretion, may determine.



(p)     Person: As such term is used for purposes of Section 13(d) or 14(d) of
the Act or any successor sections
    thereto.

(q)     Plan: The E. W. Scripps Company Executive Annual Incentive Plan.


(r)
Separation from Service: A "separation from service" as defined under Section
409A of the Code. Upon a sale or other disposition of the assets of the Company
or any Affiliate to an unrelated purchaser, the Committee reserves the right, to
the extent permitted by Section 409A of the Code, to determine whether
Participants providing services to the purchaser after and in connection with
the purchase transaction have experienced a Separation from Service.



(s)
Shares: Class A common shares of the Company.


3.     Administration

The Plan shall be administered by the Committee or such other persons designated
by the Board. The Committee shall have the authority to select the Covered
Employees to be granted Awards under the Plan, to determine the size and terms
of an Award (subject to the limitations imposed on Awards in Section 5 below),
to modify the terms of any Award that has been granted (except for any
modification that would increase the amount of the Award), to determine the time
when Awards will be made and the Performance Period to which they relate, to
establish performance objectives in respect of such Performance Periods and to
certify that such performance objectives were attained; provided, however, that
any such action shall be consistent with the applicable provisions of Section
162(m) of the Code. The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan; provided, however, that any action permitted to be
taken by the Committee may be taken by the Board, in its discretion. Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned. Determinations made
by the Committee under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated. The
Committee shall have the right to deduct from any payment made under the Plan
any federal, state, local or foreign income or other taxes required by law to be
withheld with respect to such payment. To the extent consistent with the
applicable provisions of Sections 162(m) of the Code, the Committee may delegate
to one or more employees of the Company or any of its Subsidiaries the authority
to take actions on its behalf pursuant to the Plan.

4.     Eligibility and Participation

The Committee shall designate those persons who shall be Participants for each
Performance Period. Participants shall be selected from among the Covered
Employees of the Company and any of its Subsidiaries who are in a position to
have a material impact on the results of the operations of the Company or of one
or more of its Subsidiaries.









--------------------------------------------------------------------------------





5.     Awards

(a)
Performance Goals. A Participant’s Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
Performance Period established by the Committee (i) while the outcome for the
Performance Period is substantially uncertain and (ii) no more than 90 days
after the commencement of the Performance Period to which the performance goal
relates. The Committee reserves the right to adjust any performance goals for
unusual or unplanned items, favorable or unfavorable. The performance goals,
which must be objective, shall be based solely upon one or more or the following
criteria:



1. Earnings per share;
2. Segment profit;
3. Gross margin;
4. Operating or other expenses;
5. Earnings before interest and taxes (“EBIT”);
6. Earnings before interest, taxes, depreciation and amortization;
7. Free cash flow;
8. Net income;
9. Return on investment (determined with reference to one or more categories of
income or cash flow and one or more categories of assets, capital or equity);
10. Stock price appreciation;
11. Viewer ratings or impressions;
12. Online revenue;
13. Online segment profit;
14. Website traffic;
15. Circulation/readership;
16. Market share; and
17. Revenue.
The foregoing criteria may relate to the Company, one or more of its
Subsidiaries or one or more of its divisions, units, partnerships, joint
ventures or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis or be relative to the
Company’s annual budget, one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the performance goals may be calculated without regard to
extraordinary items. The maximum amount of an Award to any Participant with
respect to a fiscal year of the Company shall be $3,000,000.
(b)
Payment. The Committee shall determine whether, with respect to a Performance
Period, the applicable performance goals have been met with respect to a given
Participant and, if they have, to so certify, and ascertain the amount of the
applicable Award. No Awards will be paid for such Performance Period until such
certification is made by the Committee. The amount of the Award actually paid to
a given Participant may be less than the amount determined by the applicable
performance goal formula (including zero), at the discretion of the Committee.
The amount of the Award determined by the Committee for a Performance Period
shall be paid to the Participant at such time as determined by the Committee in
its sole discretion after the end of such Performance Period, but in no event
later than March 15 of the calendar year immediately following the end of the
Performance Period.



(c)
Compliance with Section 162(m) of the Code. The provisions of this Section 5
shall be administered and interpreted in accordance with Section 162(m) of the
Code to ensure the deductibility by the Company or its Subsidiaries of the
payment of Awards; provided, however, that the Committee may, in its sole
discretion, administer the Plan in violation of Section 162(m) of the Code.

(d)
Termination of Employment. If a Participant dies, retires, is assigned to a
different position, is granted a leave of absence, or if the Participant's
employment is otherwise terminated (except with cause by the Company, as
determined by the Committee in its sole discretion) during a Performance Period
(other than a Performance Period in which a Change in Control occurs), a pro
rata share of the Participant's award based on the period of actual
participation shall be paid to the Participant after the end of the Performance
Period, but in no event later than March 15 of the calendar year immediately
following the end of the Performance Period, if it would have become earned and
payable had the Participant's employment status not changed; provided, however,
that the amount of the Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula (including
zero), at the discretion of the Committee.









--------------------------------------------------------------------------------





6.     Amendments or Termination

The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would impair any of
the rights or obligations under any Award theretofore granted to a Participant
under the Plan without such Participant's consent, unless the Board or the
Committee, as the case may be, determines in good faith that such action is
necessary to comply with Section 409A of the Code; provided, however, that the
Board or the Committee may amend the Plan in such manner as it deems necessary
to permit the granting of Awards meeting the requirements of the Section 162(m)
of the Code or other applicable laws. Notwithstanding anything to the contrary
herein, the Board may not amend, alter or discontinue the provisions relating to
Section 10(b) of the Plan after the occurrence of a Change in Control.7.     No
Right to Employment

Neither the Plan nor any action taken hereunder shall be construed as giving any
Participant or other person any right to continue to be employed by or perform
services for the Company or any Subsidiary, and the right to terminate the
employment of or performance of services by any Participant at any time and for
any reason is specifically reserved to the Company and its Subsidiaries.

8.     Nontransferability of Awards

An award shall not be transferable or assignable by the Participant otherwise
than by will or by the laws of descent and distribution.

9.     Reduction of Awards

Notwithstanding anything to the contrary herein, the Committee, in its sole
discretion (but subject to applicable law), may reduce any amounts payable to
any Participant hereunder in order to satisfy any liabilities owed to the
Company or any of its Subsidiaries by the Participant.

10.
Adjustments Upon Certain Events


(a)
Generally. In the event of any change in the outstanding Shares by reason of any
Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of Shares or other corporate
exchange, or any distribution to stockholders of Shares other than regular cash
dividends, the Committee in its sole discretion and without liability to any
person may make such substitution or adjustment, if any, as it deems to be
equitable, as to any affected terms of outstanding Awards.


(b)
Change in Control. In the event that (i) a Participant incurs a Separation from
Service during a given Performance Period (the "Affected Performance Period")
and (ii) a Change in Control shall have occurred within the 365 days immediately
preceding the date of such Separation from Service, then such Participant shall
receive an Award for the Affected Performance Period as if the performance goals
for such Performance Period had been achieved at 100%. The Award shall be paid
to the Participant within 30 days following the date of his or her Separation
from Service; provided, however, that if the Participant is a "specified
employee," as determined under the Company's policy for determining specified
employees, on the date of his or her Separation from Service, then to the extent
required in order to comply with Section 409A of the Code, the Award shall
instead be paid (together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the date of Separation from
Service) within 10 days after the first business day following the six month
anniversary of such Separation from Service (or, if the Participant dies during
such six-month period, within 10 days after the Participant's death).







11.
Compliance with Section 409A



It is intended that the payments of Awards provided under this Plan shall either
be exempt from the application of, or comply with, the requirements of Section
409A of the Code. This Plan shall be construed, administered, and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent.


12.     Miscellaneous Provisions










--------------------------------------------------------------------------------




The Company is the sponsor and legal obligor under the Plan and shall make all
payments hereunder. The Company shall not be required to establish any special
or separate fund or to make any other segregation of assets to ensure the
payment of any amounts under the Plan, and the Participants' rights to the
payment hereunder shall be no greater than the rights of the Company's (or
Subsidiary's) unsecured creditors. All expenses involved in administering the
Plan shall be borne by the Company.


13.     Choice of Law


The Plan shall be governed by and construed in accordance with Ohio law.
 









